Citation Nr: 1532858	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  14-01 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating of 10 percent for lumbar disc bulge and narrowing, with chronic low back pain. 

2.  Entitlement to an initial rating in excess of 10 percent for lumbar disc bulge and narrowing, with chronic low back pain. 

3.  Entitlement to an initial compensable rating for human papilloma virus (HPV), status post colposcopy and LEEP procedures.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1999 to November 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The record before the Board consists of electronic records within the Veterans Benefits Management System (VBMS).

The issues of entitlement to an initial rating in excess of 10 percent for lumbar disc bulge and narrowing, with chronic low back pain and entitlement to an initial compensable rating for HPV, status post colposcopy and LEEP procedures are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Throughout the period of the appeal, chronic low back pain has been present. 


CONCLUSION OF LAW

The Veteran's lumbar disc bulge and narrowing, with chronic low back pain warrants an initial 10 percent rating.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5243 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to a 10 percent initial rating for lumbar disc bulge and narrowing, with chronic low back pain.  Therefore, no further development is required, relative to this aspect of the claim, under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).  

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2014).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under the criteria governing disabilities of the lumbar spine, lumbosacral strain is evaluated either under the General Rating Formula (Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  The Formula ratings apply with or without symptoms such as pain, stiffness, or aching.  

An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on incapacitating episodes provides for a rating of 10 percent for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's lumbar disc bulge and narrowing, with chronic low back pain.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

By way of background, the Veteran initiated a claim for service connection for "chronic low back pain" in November 2009.  A review of her service treatment records (STRs) shows the Veteran's spine was assessed as normal during her active-duty entrance examination in December 1998.  The Veteran was subsequently diagnosed with chronic low back pain in July 2002, and prescribed physical therapy.  In March 2007, she was again treated for low back pain.  The examiner indicated the lumbar spine exhibited tenderness on palpation, pain on motion, decreased motion, and spasms.  The Veteran was diagnosed with lumbago at that time. 

Following discharge, the Veteran was treated at the Eisenhower Medical Center at Fort Gordon in December 2009.  She reported experiencing continuous lower back pain since active duty.  At that time, she was initially diagnosed with lumbago.  She subsequently underwent a magnetic resonance imaging (MRI) assessment in January 2010.  The MRI revealed disc bulges at the L3-4 and L4-5 levels, as well as a disc protrusion at the L5-S1 level with mild narrowing.  In February 2011, the Veteran began receiving treatment at the Augusta VA Medical Center (VAMC), and again endorsed manifestations of low back pain.  The examiner indicated pain was reported on examination of the lumbosacral spine, but flexion was full.  

A March 2010 VA examination record reveals the Veteran's history of stiffness, fatigue, spasms, and decreased motion.  The Veteran also reported pain, which she indicated first manifest 10 years prior.  Examination revealed no spasm, guarding, weakness, or radiating pain.  Range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, lateral rotation to 30 degrees bilaterally, and lateral flexion to 30 degrees bilaterally.  Repetitive use testing did not elicit any additional range of motion loss.  The examiner did not provide answers to the degree at which pain was shown, nor did the examiner specifically state pain was not shown on range of motion testing.  Sensation was intact, and no motor weakness was detected.  Deep tendon reflexes were 1+, and straight leg raise was negative bilaterally. 

The Veteran underwent a second VA examination in October 2012.  At that time, the Veteran again reported a history of low back pain dating to 2000.  Range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 30 degrees bilaterally, to include after repetition.  No pain was noted on exam, and there was no guarding or spasm.  Straight leg raise was negative.  Deep tendon reflexes, motor strength, and sensation were normal.

In a November 2013 rating decision, the RO granted a 10 percent rating for the Veteran's lumbar disc bulge and narrowing, with chronic low back pain effective from August 5, 2011.  The RO determined this was the date upon which the Veteran's Augusta VAMC treatment notes revealed ascertainable findings that an increased evaluation was warranted.  The Board disagrees.  As noted above, the facts reveal copious lay and medical evidence establishing the presence of continuous objective back pain, which first manifested during the Veteran's period of active duty.  Specifically, the Veteran's STRs show she was assessed to have objective exhibitions of tenderness on palpation, pain on motion, decreased motion, and spasms just prior to separation in March 2007.  On numerous occasions since that time the Veteran has reported continuous manifestations of back pain dating to her period of active duty, to specifically include during a December 2009 assessment at Fort Gordon, as well as at her two VA examinations in March 2010 and October 2012.  A lay person is considered competent to testify in regard to the onset and continuity of symptomatology such as pain.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

After consideration of the record, and resolving all reasonable doubt in favor of the Veteran, the Board finds an initial 10 percent rating is warranted throughout the period of the claim.  This follows, because objective evidence from the Veteran's STRs confirms the existence of an actually painful lumbar spine during palpation and range of motion testing, and the Veteran has competently reported experiencing manifestations of the same pain since that time.  

As will be explained further below, the Board has determined additional development is necessary to determine whether a higher schedular rating is warranted.  As such, entitlement to a rating in excess of 10 percent will not be addressed at this time.  


ORDER

The Board having determined that the Veteran's lumbar disc bulge and narrowing, with chronic low back pain warrants a 10 percent rating throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board is of the opinion that additional development is required before the remaining issues on appeal are decided.  

As noted above, the Veteran underwent VA examinations to assess the severity of her lumbar spine disability in March 2010 and October 2012.  In the course of both examinations, the Veteran reported experiencing flare-ups of back pain.  Further, the Veteran's outpatient treatment notes show she has been treated for radiating pain.  

The U.S. Court of Appeals for Veterans Claims (Court) has indicated that when pain is associated with movement, the examiner must give an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The Court also determined that such opinion, if feasible, should be expressed in terms of the degree of additional ROM loss due to pain on use or during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32 at 44 (2011).  Although the VA examiners indicated the Veteran experiences flare-ups, they have not indicated whether the flare-ups result in additional functional loss.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine whether additional functional loss during flare-ups is indicated, and also to determine the degree of severity of any neurological impairment associated with the low back disability.

The Board also observes the Veteran's HPV, status post colposcopy and LEEP procedures has been evaluated by the RO under Diagnostic Code 7612.  This is a code used to evaluate diseases and injury of the cervix.  However, the RO has curiously obtained skin disease examinations to assess this disability, rather than the appropriate gynecological assessment.  As such, the Board finds a new examination is also warranted for this disability, in order to obtain information necessary to evaluate the disability.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination to determine the current degree of severity of her service-connected lumbar disc bulge and narrowing, and any associated neurological impairment.  All pertinent evidence should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes, to include, to the extent feasible, an assessment of the extent of any additional limitation of motion during flare-ups and on repeated use.

3.  The RO or AMC should also afford the Veteran a VA gynecological examination by an examiner with sufficient expertise and experience to determine the current degree of severity of the Veteran's service-connected HPV, status post colposcopy and LEEP procedures.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure the examiner provides all information required for rating purposes.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


